 In the Matter Of WADE MANUFACTURING CORPORATIONandLOCAL 294,UNITED FURNITURE WORKERS OF AMERICACase No. R-1365AMENDMENT TO DIRECTION OF ELECTIONSeptember 2, 1939On August 26, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding," the election to be held within fifteen (15)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Fifth Region (Baltimore,Maryland).The Board, having been advised by the Regional Direc-tor that a longer period within which to hold the election is necessary,hereby amends the Direction of Election issued on August 26, 1939,by striking therefrom the words "within fifteen (15) days from thedate of this Direction" and substituting therefor the words "withinthirty (30) days from the date of this Direction."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.15 N. L. R. B., No. 12.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDEROctober 10, 1939On August 26, 1939, the National Labor Relations Board, hereincalled the Board, issued in the above-entitled proceeding a Decisionand Direction of Election, and on September 2, 1939, an AmendmenttoDirection of Election.The Direction of Election, as amended,provided that an election by secret ballot be conducted within thirty(30) days from the date of the Direction, under the direction andsupervision of the Regional Director for the Fifth Region, among114 N. L. R. B. 1133.68 WADE MANUFACTURING CORPORATION69all production and maintenance employees, including roadmen, andincluding R. L. Clontz and C. D. Kelly, Jr., but excluding super-visory and clerical employees, who were in the employ of the Com-pany during the pay-roll period immediately preceding the date ofthe Direction, including those employees who did not work duringsuch pay-roll period because they were ill or on vacation and em-ployees who were then or had since been temporarily laid off, butexcluding any who had since quit or been discharged for cause, todetermine whether they desired to be represented by United Furni-tureWorkers of America, Local 294, affiliated with the Congress ofIndustrial Organizations, or by the United Brotherhood of Carpen-ters and Joiners of America, affiliated with the American Federationof Labor, for the purposes of collective bargaining, or by neither.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on September 14, 1939, at Charlotte,North Carolina, under the direction and supervision of the RegionalDirector for the Fifth Region (Baltimore, Maryland).On Septem-ber 16, 1939, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, issued and duly served upon the parties an Election,Report containing a tally of the ballots. In his report, the RegionalDirector certified that the ballot was fairly and impartially con-ducted, that the ballots cast were duly and fairly counted under hissupervision, and that there had been filed with him by the tellersstatements to such effect.As to the balloting and its results, the Regional Director reportedthe following :Total number of eligible voters ------------- .-------- -___78Total number of ballots cast________________________________ 78Total number of votes for United Furniture Workers ofAmerica, Local 294 (CIO)________________________________13Total number of votes for United Brotherhood of Carpentersand Joiners of America, Local 1469 (A. F. of L.) -----------16Total number of votes for neither____________________________48Total number of blank ballots_______________________________1Total number of void ballots_________________________________0Total number of challenged votes____________________________0No objections to the Election Report have been filed by any of theparties.The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees in theappropriate unit.The petition of United Furniture Workers ofAmerica, Local 294 (C.I.0.), for investigation and certification ofrepresentativesof WadeManufacturing Corporation will therefore bedismissed.199:549-39-vol. 15-6 70DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat.449, and pursuantto ArticleIII, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2,IT is HEREBY oRDERm that the petition for investigation and certifi-cation of representatives of employees of Wade Manufacturing Cor-poration,Charlotte,North Carolina,filed by United FurnitureWorkersof America,Local 294, affiliated with the Congress of Indus-trial Organizations,be, and it hereby is, dismissed.15 N. L.R. B., No. 12a.